UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Petitioner-Appellee,

v.                                                                      No. 97-7524

KENT ALLEN CRAWFORD,
Respondent-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, District Judge.
(CA-97-620-5-F-2)

Submitted: October 9, 1998

Decided: November 16, 1998

Before HAMILTON and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kent A. Crawford appeals from the district court's order adopting
the recommendation of the magistrate judge that Crawford continue
to be committed to the custody of the Attorney General of the United
States. We find that the district court did not clearly err in finding that
Crawford presently continues to suffer from a mental disease or
defect such that his release would create a substantial risk of bodily
injury to another person or serious damage to the property of another.
Consequently, we affirm.

Crawford was convicted of twelve counts of mailing threatening
communications and one count of extortion. The district court sen-
tenced him in November 1993 to five years of imprisonment followed
by three years of supervised release. Crawford began serving his sen-
tence at the Federal Correctional Unit in Tallahassee, Florida, but was
transferred to the Federal Correctional Institution in Butner, North
Carolina, in March 1994. Pursuant to a request by the Government,
the district court committed Crawford in June 1994 to the custody of
the Attorney General for care and treatment of a mental illness or
defect during his incarceration. See 18 U.S.C. § 4245 (1994).

In August 1997, prior to Crawford's projected release date of Sep-
tember 15, 1997, the Government filed a certificate of mental disease
or defect and dangerousness with the district court requesting a hear-
ing to determine whether Crawford should remain committed to the
FCI-Butner psychiatric hospital beyond his release date. A magistrate
judge conducted a competency hearing and recommended a finding
that Crawford was "presently suffering from a mental disease or
defect as a result of which his release would create a substantial risk
of bodily injury to another person or serious damage to property of
another." The district court adopted the magistrate judge's recommen-
dation and ordered Crawford committed to the custody of the Attor-

                     2
ney General pursuant to 18 U.S.C. § 4246 (West 1985 & Supp. 1998).
The district court also ordered the Attorney General to release Craw-
ford to the appropriate official of the state in which he is domiciled
or was tried if such state will assume responsibility for his custody,
care, and treatment. The court further ordered the Attorney General
to make all reasonable efforts to cause such a state to assume such
responsibility, but ordered that if the state would not assume such
responsibility, the Attorney General should hospitalize Crawford for
treatment at a suitable facility until either the state assumed responsi-
bility or Crawford's mental condition improved such that his release
would not create a substantial risk of bodily injury to another person
or serious damage to the property of another.

A person may be committed under 18 U.S.C. § 4246 only if the
district court finds by clear and convincing evidence that he suffers
from a mental disease or defect as a result of which his release would
create a substantial risk of harm to others or to the property of others.
The government must establish dangerousness under§ 4246 by clear
and convincing evidence. See § 4246(d). The district court's finding
that the government has established dangerousness by clear and con-
vincing evidence will not be overturned on appeal unless it is clearly
erroneous. See United States v. Cox, 964 F.2d 1431, 1433 (4th Cir.
1992).

We find that the district court's opinion was not clearly erroneous
in this case. There is no dispute in the medical evidence that Crawford
suffers from a mental illness, and the evidence supports the court's
conclusion that Crawford would indeed pose a substantial risk of
harm to others or the property of others. Crawford's primary treating
psychiatrist, Dr. Ralph Newman, testified at the commitment hearing
that Crawford had a primary diagnosis of Borderline Personality Dis-
order, as well as a diagnosis of "Schizo Triple Personality Disorder."
Dr. Newman summarized Crawford's past criminal and psychiatric
history. Crawford, who was 39 years old at the time of the commit-
ment hearing, had a lengthy history of mental illness and hospitaliza-
tion, beginning at the age of sixteen. Dr. Newman noted that
Crawford's federal offenses include twelve counts of mailing threat-
ening communications and one count of extortion. These charges
stem from his perceived urological problems. Because he believed
that a former physician misdiagnosed him, he wrote angry letters to

                     3
the physician containing threats, which he states he never intended to
carry out.

Dr. Newman also testified about Crawford's behavior during his
incarceration at FCI-Butner. He said "at best it has been extremely
stormy." Crawford spent at least a year and half in seclusion. After
Crawford was admitted to FCI-Butner, he spent the first year in seclu-
sion due to threatening self-injurious behavior and violent threats to
his treatment team. He threatened to kill his previous doctor if he was
released. Crawford expressed suicidal gestures by climbing up on the
sink in his cell and threatening to dive headfirst off the sink. Dr. New-
man testified about an incident during which Crawford banged his
head against the cell and had to have a helmet placed on him. He was
also housed in seclusion on other occasions after threatening to kill
a specific female staff member if he was not immediately transferred,
after a verbal altercation with a group of inmates, and after threaten-
ing suicide. Crawford told staff members that if he was ever released
from seclusion, they would be "sorry." Crawford was released from
seclusion after staff members determined that the risk of him harming
himself or others had dissipated. He also sent family members letters
he had written in which he demanded that they purchase a rifle for
him so that he could kill himself when he was released from prison.
His sister felt that these letters were threatening because they
expressed hostility towards her and his mother and blamed the family
for his incarceration.

Dr. Newman's testimony was consistent with his written case sum-
mary, dated May 28, 1997, which was submitted into evidence. Dr.
Newman concluded in his report that "due to his intense anger, com-
bined with poor impulse control and severely unstable relationships
with others including family members[,] we view [Crawford] as pos-
ing a risk of bodily harm to others or of serious damage to the prop-
erty of others if released to the community."

At the request of Crawford's counsel, Dr. Billy W. Royal con-
ducted an independent psychiatric evaluation of Crawford. In his writ-
ten report, Dr. Royal concluded that Crawford was suffering from
Schizophrenia, Residual type. Although Dr. Royal did not specifically
address Crawford's dangerousness, he noted that Crawford's "lack of
judgment and insight regarding his thinking and actions is pro-

                     4
nounced" and he suggested that Crawford's "history of pathology
within his family, his lack of any successful history and the lack of
a supportive and capable family suggests a poor prognosis." Crawford
testified that he intended to harm no one but himself and posited
explanations for some of his actions.

On appeal, Crawford claims that the Government failed to provide
clear and convincing evidence of his dangerousness. He first contends
that although he does have a history of threatening others, there is no
evidence that he has ever committed a serious violent crime or seri-
ously injured another person. Crawford does not dispute, however,
that he has a history of making threats against others. Dr. Newman
stated in his May 28 case summary that while "[h]e has shown no
overt violence during his incarceration, [ ] we attribute this to Mr.
Crawford being placed in [s]eclusion, most often in a single cell,
when he began making threats either verbally or in writing." Dr. New-
man also noted that on numerous occasions, "Crawford stressed that
the consequences of any violent act meant nothing to him since he
was going to commit suicide regardless of his situation."

Overt acts of violence are not required to demonstrate dangerous-
ness under 18 U.S.C. § 4246. See United States v. Steil, 916 F.2d 485,
487-88 (8th Cir. 1990) (violent delusions and threats are sufficient to
prove dangerousness, even though the defendant never had the oppor-
tunity to act on them). The evidence in this case shows that even in
the most controlled environment, with trained psychological staff,
Crawford continues to exhibit threatening behavior. His strong disa-
vowment that he has any present intention to harm anyone is belied
by the evidence that he poses a substantial risk of bodily harm to oth-
ers or serious damage to the property of others. The very fact that he
has made statements that he will commit suicide with a firearm poses
a substantial risk of danger to other people.

Lastly, Crawford claims that his three-year supervised release term
would adequately protect him and the public upon his release from
prison. He notes that a specific condition of his supervised release is
that he submit to mental health aftercare. Crawford testified, however,
that he does not intend to submit to supervised release. He stated, "I
think probation is communism, and I'm not going to give the United
States any probation." Furthermore, Dr. Newman stated in his case

                    5
summary that "[i]t is our opinion that Mr. Crawford will continue to
require inpatient psychiatric treatment for the foreseeable future." Dr.
Newman testified that the commitment of Crawford and the subse-
quent attempts at providing aftercare to the Bureau of Prisons would
be more effective for his condition than "the supervised release, men-
tal care component." Dr. Newman concluded that Crawford requires
hospitalization as opposed to "post-out-patient aftercare."

Accordingly, we find that the district court did not clearly err in
committing Crawford. We therefore affirm the district court's order.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    6